Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Mitchell Wayne Petrea, Appellant                      Appeal from the 8th District Court of
                                                       Hopkins County, Texas (Tr. Ct. No.
 No. 06-18-00075-CR         v.                         1726265). Memorandum Opinion delivered
                                                       by Chief Justice Morriss, Justice Moseley
 The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Mitchell Wayne Petrea, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 19, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk